DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2-21 are currently pending in this application.
	Claims 2-21 are new as filed on 04/27/2022.
	Claim 1 is canceled as filed on 04/27/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/283,846, hereinafter 846. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claims 2, 9, and 16, 846 taught method, comprising: at a server system associated with a media-providing service, the server system having one or more processors and memory storing instructions for execution by the one or more processors (column 25, lines 21-25): storing a list of trusted users that are authorized to access a first electronic device's shared listening sessions (column 25, lines 26-28); while the first electronic device is hosting a first shared listening session playing back media on a second electronic device: receiving, from a third electronic device, a first request that includes an identifier of the second electronic device on which media is playing back (column 25, lines 34-37); in response to the first request and in accordance with a determination that the third electronic device is associated with a user that is on the list of trusted users, automatically transmitting, to the third electronic device, a session identifier for the first shared listening session (column 25, lines 38-45); receiving, from the third electronic device, a second request to join the first shared listening session (column 25, lines 46-48); and in response to the second request, providing, to the third electronic device, access to control media playback of the first shared listening session playing back on the second electronic device (column 25, lines 49-52).  Further, claims 3-8, 10-15, and 17-21 are rejected, at least, based on their respective dependencies on claims 2, 9, and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Toumpelis (Pre-Grant Publication No. US 2017/0103075 A1), in view of Corbin et al. (Pre-Grant Publication No. US 2016/0085499 A1), hereinafter Corbin.

2.	With respect to claims 2, 9, and 16, Toumpelis taught method, comprising: at a server system associated with a media-providing service (0008), the server system having one or more processors and memory storing instructions for execution by the one or more processors (0008): while the first electronic device is hosting a first shared listening session playing back media on a second electronic device (0047, the speaker.  See also, 0051): receiving, from a third electronic device, a first request that includes an identifier of the second electronic device on which media is playing back (0009, the manipulate the playlist request from the second device); in response to the first request and in accordance with a determination that the third electronic device is associated with an authorized user (figure 3, items 1030-1060), automatically transmitting, to the third electronic device, a session identifier for the first shared listening session (figure 4c, item 238, where Jamie’s Party is the session and it is given that it has a session identifier); receiving, from the third electronic device, a second request to join the first shared listening session (figure 4b, item 235); and in response to the second request, providing, to the third electronic device, access to control media playback of the first shared listening session playing back on the second electronic device (figure 4e, where this shows the accessed playlists after acceptance of the request that allows the manipulation of the songs that are playing on the media device, which is thus, controlling the media playing back in the session).
	However, Toumpelis did not explicitly state storing a list of trusted users that are authorized to access a first electronic device's shared listening sessions and that an authorized user was a user that is on the list of trusted users.  On the other hand, Corbin did teach storing a list of trusted users that are authorized to access a first electronic device's shared listening sessions (0118, the subscribers/friends) and that an authorized user was a user that is on the list of trusted users (0118, where the playback control can be seen in 0122.  See also, figure 6b).  Both of the systems of Toumpelis and Corbin are directed towards managing shared playing sessions by multiple users and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Toumpelis, to utilize a list of trusted users, as taught by Corbin, in order to provide a better shared playback system that limits the playback control to relevant trusted parties.

3.	As for claims 3, 10, and 17, they are rejected on the same basis as claims 2, 9, and 16 (respectively).  In addition, Corbin taught providing, to the first electronic device, a first set of controls for controlling media playback of the first shared listening session (figure 5); and providing, to the third electronic device, a second set of controls for controlling media playback of the first shared listening session, wherein the second set of controls is different from the first set of controls (0122, where the friends can control the media & 0121 that shows that the allowed actions may be limited).

4.	As for claims 4, 11, and 18, they are rejected on the same basis as claims 2, 9, and 16 (respectively).  In addition, Toumpelis taught wherein: the second electronic device is within a proximity zone; and the third electronic device is within the proximity zone (figure 3, items 1030-1060).

5.	As for claims 5, 12, and 19, they are rejected on the same basis as claims 4, 11, and 18 (respectively).  In addition, Toumpelis taught wherein the proximity zone is an area over which a local area network is provided (0050).

6.	As for claims 6, 13, and 20, they are rejected on the same basis as claims 4, 11, and 18 (respectively).  In addition, Toumpelis taught wherein the proximity zone is an area over which a personal area network is provided by the second electronic device (0073 , where a personal area network is a device within Bluetooth range in accordance with the applicant’s specification 0084).

7.	As for claims 7, 14, and 21, they are rejected on the same basis as claims 2, 9, and 16 (respectively).  In addition, Corbin taught wherein the access to the first shared listening session is provided to the third electronic device in accordance with an indication that the third electronic device is authorized to access the first electronic device's shared listening sessions (0118).

8.	As for claims 8 and 15, they are rejected on the same basis as claims 2 and 9 (respectively).  In addition, Toumpelis taught wherein the second request to join the first shared listening session using the session identifier for the first shared listening session further includes an indication that the third electronic device is authorized to access the first electronic device's shared listening sessions (figure 4c, item 238, where the Jamie’s Party popping up as being within the system’s proximity is an indication that the user is within the proximity zone).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Taylor (Pre-Grant Publication No. US 2021/0141589 A1).
	(b)  Loheide (Pre-Grant Publication No. US 2019/0141089 A1).
	(c)  Krasadakis (Pre-Grant Publication No. US 2017/0289202 A1).
	(d)  Leopardi (Patent No. US 9,444,565 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452